 INTERTHERM, INC.Intertherm, Inc. and International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America (UAW). Cases 14-CA-9980and 14-RC-8330April 5, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn September 6, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge as modified herein.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act bythreatening employees with plant closure in the eventthey selected a collective-bargaining representative,threatening employee Longworth by telling him thathis union activities were inconsistent with his contin-ued employment, interfering with the right of em-ployees to wear union insignia, interrogating employ-ees about their union activities, and threatening themwith reprisals for engaging in such activities.We further agree with the Administrative LawJudge that Respondent violated Section 8(a)(l) of theAct by Supervisor Frost's failure to disavow employ-ee Caleco's threat to employee Smith that the lattercould be fired for wearing union insignia. As theAdministrative Law Judge found, Frost not onlyfailed to repudiate Caleco's comment but respondedto it by telling the employee to remove his insignia.In these circumstances, we conclude that Frostratified Caleco's threat and indicated that Caleco'sRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adopt, pro fornaa theAdministrative Law Judge's conclusion that Respondent did not violate Sec.8(aXI) of the Act through the statement of its president, Duchinsky, onJanuary 12, 1977, that in the event of unionization negotiations would start"from scratch," noting the context of other extensive unfair labor practicesin which this occurred.235 NLRB No. 101views were also those of management-at least untilSmith was notified to the contrary.3Accordingly, wefind that Frost unlawfully impliedly threatened anemployee with discharge for wearing union insignia.4We further find that Frost's own conduct in orderingthe employee to remove his union insignia interferedwith the latter's right to engage in the Union'sorganizational campaign and therefore constitutedan additional violation of Section 8(aXl)(1) of the Act.5We also find, contrary to the Administrative LawJudge, that Respondent violated Section 8(a)(l) ofthe Act when it reprimanded employee Longworthfor leaving work early on January 13 to attend apreelection conference and when Supervisor Grahampulled an authorization card out of Longworth's shirtpocket and read it.With respect to the reprimand, the record estab-lishes that on January 12 Longworth learned that hewas to act as observer during the upcoming Boardelection. On the morning of January 13, Longworthinformed Graham, his immediate supervisor, of thisfact. That same afternoon, Plant Manager BillWhited told Longworth that he would have to "clockout in order to attend a pre-election conference." It isclear to us from these facts that Respondent not onlyhad no objections to Longworth's leaving early butrather gave its tacit approval by reminding Long-worth that he had to clock out. Notwithstanding thisfact, Respondent subsequently used this absence as abasis for issuing Longworth a reprimand on thegrounds that Longworth had been either absent orlate three times during the month of January. WhenLongworth protested the reprimand to his superiors,he was told that his participation as an observer inthe election was voluntary and that Respondentmade no exceptions in applying its absen-tee/tardiness rule. During the course of a conversa-tion concerning the reprimand, Respondent's direc-tor of personnel and employee relations, RobertLong, told Longworth that if "he was not happy withthe Company, he should look elsewhere for a job."6Viewing the reprimand in light of Respondent's well-established union animus, Long's threat to Long-worth, and particularly Respondent's prior indica-tion of approval of Longworth's absence, the prepon-derance of the evidence establishes that Longworth3 Although Frost indicated that Caleco's comment about employeesbeing fired for wearing union insignia might not be accurate, at the time ofthe incident he left the threat outstanding. Indeed, his ordering Smith toremove the button in the interim could only have had the tendency toreinforce the import of Caleco's comment as it appeared to belie his ownexpression of uncertainty concerning the threatened consequence.4 Stewart & Stevenson Services, Inc., 164 NLRB 741, 742 (1967).5 Republic Aviation Corporation v. N.LR.B., 324 U.S. 793, 802 (1945);Mayrath Company, 132 NLRB 1628, 1629(1961).6 The Administrative Law Judge found, and we agree, that this statementconstituted a threat in violation of Sec. 8(aX I ) of the Act.693 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas reprimanded in order to inhibit him and otheremployees from exercising their right to participatein the Board's electoral processes. Accordingly, wefind that the reprimand violated Section 8(a)(1) ofthe Act.We also find that Respondent violated Section8(a)(1) of the Act when Supervisor Graham pulled anauthorization card out of Longworth's pocket andread it. While Graham testified that he thought thatthe document was a warranty card, the Administra-tive Law Judge discredited him in this regard andGraham offered no other explanation for his con-duct. The Administrative Law Judge, however, foundthat Graham's conduct did not amount to a violationof Section 8(a)(l), inasmuch as Graham "put thecard back where he had found it" as soon as he had"satisfied his curiosity as to what Longworth wascarrying in his pocket." We find, contrary to theAdministrative Law Judge, that Graham's conductamounted to unlawful surveillance of Longworth'sunion activities and therefore violated Section 8(a)(l)of the Act.Finally, we do not agree with the AdministrativeLaw Judge's finding that Graham's unlawful interro-gation of six employees on January 11, 1977, waseffectively cured when Respondent posted a notice atall of its plants disavowing and apologizing forGraham's conduct on January 13. Although thenotice posted on January 13 purported to reassureemployees of their right to engage in union activitieswithout fear of reprisal, Respondent committedadditional unfair labor practices the following dayand on January 24, 1977,7thereby essentially vitiat-ing its earlier repudiation of Graham's unlawfulconduct. Additionally, Graham, as discussed above,had engaged in other unlawful conduct which Re-spondent made no attempt to disavow. Under thesecircumstances, we conclude that the January 13notice was ineffective to cure the effects of Graham'sunlawful interrogation8and that our usual cease-and-desist order and requirement that Respondentpost a Board notice is warranted.97 Supervisor Sandbothe's covering the union insigna employee Gilliamwas wearing, and the issuance to Longworth of an unlawful reprimand andthreatening him that his union activities were inconsistent with hiscontinued employment.8 See Group One Broadcasting Co.. West, 222 NLRB 993 (1976); AustinPowder Company, 141 NLRB 183, 192(1963).9 Member Murphy would adopt the Administrative Law Judge's findingthat Respondent effectively disavowed Supervisor Graham's interrogationof six employees and, in this regard, did not violate Sec. 8(aXl) of the Act.The record establishes that, when Respondent learned of Graham'sinterrogations, it immediately reprimanded Graham, ordered him toapologize to the six employees, and posted a notice on the bulletin boards atall of its plants disavowing and repudiating Graham's conduct andpromising not to permit such conduct to occur again.The facts clearly show that Graham did not thereafter engage in anyORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Intertherm, Inc., St. Louis, Missouri, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Reprimanding employees for participating inthe Board's election processes.(b) Engaging in surveillance of employees' unionactivities by removing and examining authorizationcards in the possession of employees.(c) Telling employees that they could not wear andmust remove or cover union insignia.(d) Threatening employees that their union activi-ties are inconsistent with continued employment withIntertherm, Inc.(e) Interrogating employees about their unionactivities and threatening them with reprisals forengaging in such activities.(f) Threatening employees with plant closure in theevent they select a collective-bargaining representa-tive.(g) Threatening employees with discharge if theydo not remove or cover union insignia.(h) In any like or related manner interfering with orattempting to restrain or coerce employees in theexercise of rights guaranteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its plants in St. Louis, Missouri, copiesof the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.unlawful conduct. Furthermore, the subsequent unlawful conduct directedat Gilliam and Longworth was committed by other of Respondent'ssupervisors and does not operate to negate the disavowal of Graham'smisconduct. Under these circumstances, Member Murphy would find thatGraham's unlawful interrogations had been effectively neutralized byRespondent's prompt publication of its notice repudiating such conductand, therefore, that a cease-and-desist order and notice provision regardingthis incident are not warranted. Fleetwood Trailer Co., Inc., 118 NLRB 1355(1957).o1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."694 INTERTHERM, INC.(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges Respondent violatedSection 8(a)(1) of the Act by conduct not found to beviolative herein and Section 8(a)(3) and (1) of the Actby suspending Arnold Harris on January 19, 1977,and discharging him on January 21, 1977.IT IS FURTHER ORDERED that the election in Case14-RC-8330, held on January 14, 1977, be, and ithereby is, set aside and that a new election beconducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law invarious ways, we hereby notify you that:The National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT reprimand employees for partici-pating in the Board's election processes.WE WILL NOT engage in the surveillance ofemployees' union activities by removing andexamining authorization cards in the possessionof employees.WE WILL NOT interfere with the employees'right to wear union insignia by telling them thatthey cannot wear and must remove or cover upsuch insignia.WE WILL NOT threaten you that your unionactivities are inconsistent with continued employ-ment with us.WE WILL NOT interrogate you about your unionactivities and threaten you with reprisals.WE WILL NOT threaten you with discharge ifyou do not remove or cover union insignia.WE WILL NOT threaten to close the plant in theevent you select a collective-bargaining represen-tative.WE WILL NOT in any like or related mannerinterfere with you or attempt to restrain or coerceyou in the exercise of the above rights.All our employees are free to join InternationalUnion, United Automobile, Aerospace & Agricultur-al Implement Workers of America (UAW), or anyother labor organization, if they choose.INTERTHERM, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The petition in Case 14-RC-8330 was filed on December15, 1976.' A Stipulation for Certification Upon ConsentElection was executed and approved on December 27. Theelection was held on January 14, 1977. In a production andmaintenance unit of approximately 437 employees, therewere 201 votes for the Charging Party, 216 against, and 10challenged ballots. Timely objections were filed on January21.The charge in Case 14-CA-9980 was filed on FebruaryI; the complaint was issued on February 18. On February23 the Regional Director issued his Report on Objectionsin Case 14-RC-8330 and an order consolidating it forhearing with Case 14-CA-9980 and thereafter transferringit to the Board. The hearing was held in St. Louis,Missouri, on April I and 12.The principal issues litigated were Respondent's motivefor discharging Arnold Harris on January 21 and whether aportion of a speech delivered to employees by John Oxley,Respondent's vice president in charge of manufacturing,on January 4 and 5 amounted to a threat to close in theevent the Charging Party won the election scheduled forJanuary 14. For the reasons set forth below, I find thatRespondent's motive for discharging Harris was not oneproscribed by Section 8(a)(3) of the National LaborRelations Act, as amended, but that the words spoken byOxley were, at law, a threat, thus constituting not only aviolation of Section 8(aX)(I) of the Act but also grounds forsetting aside the election.Upon the entire record, including especially my observa-tion of the demeanor of the witnesses, and after dueconsideration of briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Missouri corporation, is engaged at St.Louis, Missouri, in the business of manufacturing heatingI Dates are late 1976 or early 1977, as the case may be.695 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand air-conditioning equipment. During calendar 1976 itshipped products valued in excess of $50,000 directly tocustomers located outside the State of Missouri.II. THE UNFAIR LABOR PRACTICESA. Discharge of Arnold HarrisThe issue of Arnold Harris' discharge turns on credibili-ty. The crucial question is what happened on the afternoonof January 18 when Harris protested a reprimand he hadreceived that morning to Alfred Carden, Respondent'smanufacturing superintendent at the plant where Harrisworked. (Respondent's operations are spread over fourplants in St. Louis.) According to Harris the worst thing hesaid was "To hell with flexibility" and the worst thing hedid was to wave his arms in the air. According to Carden,Harris wadded up the reprimand and stuffed it intoCarden's pocket, threatened to kick Carden in the ass, andinvited Carden to step outside for fisticuffs, an invitationwhich Carden wisely declined. I credit Carden over Harrisprincipally because of Harris' evasiveness in testifyingabout his conduct. The following, from cross-examination,is a sample:Q. It would be a fair comment to make that youwere shouting at Mr. Carden, weren't you?A. We were both, our voices were both up.Q. So, to answer my question, you were shouting atMr. Carden?A. No. Our voices were raised.Q. What is the difference?A. O.K., so he was shouting and I was shouting.Q. So you were shouting?A. If this is what you say. His voice was up and myvoice was up.I attach no significance to the fact Respondent producedno employee witness to corroborate Carden's version of theincident. The General Counsel produced none to corrobo-rate Harris even though Carden and Harris agreed theirconfrontation took place in view and earshot of numerouspersons working in the area at the time. Similarly, I attachno significance to the fact Harris did not admit Carden'sversion at the two meetings on January 19 which resultedin suspension. It is clear even from Harris' version of whathappened at those times that he did not deny it either.Consequently, I have credited Harris only where histestimony is undisputed, for instance, as to his overtsupport for the Charging Party in its organizing campaign,or corroborated by others, for instance, as to the fact heengaged in various conversations with supervisors. In allcases, however, where there is a conflict between hisversion and the version of Respondent's witnesses, I havecredited the latter.Harris worked more than 8-1/2 years for Respondent asa spray painter and laborer, most of the time at the plantlocated at 812 South Theresa. He was an employeerepresentative. He was openly and vocally prounion. In aTeamsters organizing campaign which preceded the onelaunched by the Charging Party in the late summer of 1976he supported the Teamsters. Respondent, aware of his roleand his attitude in that campaign, offered him a promotionin the hiatus between the two campaigns. When theCharging Party came on the scene, Harris was one of itsearly supporters, signing an authorization card on Septem-ber 29. He handed out cards to other employees. He woreunion insignia, as did many other employees, in the weekbefore the January 14 election. His views were no secret tohis supervisors.Respondent has a policy of routinely reprimandingemployees who are late for work and/or leave work earlythree times in a 30-day period. The document whichmemorializes the reprimand is prepared by a clerk withoutconsulting a supervisor as soon as the records which theclerk maintains indicate the transgression. Harris was latefor work on January 3, left early on January 13, and waslate again on January 17. On the morning of January 18 theclerk prepared a reprimand slip which read, "Companypolicy states more than two tardys or leaving early in a onemonth period is considered excessive. On 1/3/77 and1/17/77 you came in late and on 1/13/77 you left early.This is a verbal warning. Your next excessive occasion willresult in a written reprimand." Fred Boeckman, Harris'immediate supervisor, signed it and gave it to Harris.The reprimand upset Harris. In his view Respondentshould have exercised its policy of "flexibility" to forgivehim for being late on January 17 because weather was toblame. January 17 had been a stormy day but not so badthat Respondent considered it a "wipeout," i.e., a day onwhich such a large number of employees are delayed ingetting to work by some catastrophe that it does not applyits policy. Consequently, a few minutes before quittingtime, Harris sought out Carden to make his point about"flexibility" and the need for a union in the plant. A loudargument resulted in the course of which Harris andCarden walked together for some distance in the plant.During the argument Harris wadded up the reprimand hehad received and thrust it into Carden's shirt pocket withthe comment that Carden could stick it up his ass andinvited Carden to step outside to settle their differencesman to man.The next morning Carden removed Harris' card from thetimeclock rack. When Harris reported for work and couldnot find his card, he sought out Carden. Carden assembledHarris, Harris' department representative, Robert Baum-gartner, and Harris' department supervisor, Boeckman, inhis office. Carden described his confrontation with Harristhe previous afternoon. Harris said he did not remembersaying what Carden said he had said. Bill Wood, the plantmanager and Carden's immediate superior, came in whilethe meeting was in progress. Carden said he was willing tosubmit to a polygraph test. He asked Harris if he waswilling. Harris did not reply. The upshot of the meetingwas that Harris was placed on indefinite suspensionpending further investigation. An immediate meeting withRobert Long, Respondent's director of personnel andemployee relations at the Gustine plant where Long's officeis located, was arranged. Harris rode to the Gustine plantwith Carden in Carden's automobile.Long first interviewed Carden. When Carden came outof Long's office, Harris went in. Long asked Harris if theevents which Carden had related were true. Harris neither696 INTERTHERM, INC.admitted nor denied Carden's story. Rather, when Longasked Harris if Harris had told Carden he would whip hisass, Harris replied, "Oh, now, Bob, come on, I didn't saythat exactly. Yeh, I got mad and I said some things Ishouldn't have said, but come on now, Bob, you're notgoing to hold that against me." His replies to specificquestions about other things he was alleged to have said ordone were similar. The upshot of this meeting was thatHarris continued in a suspended pending investigationstatus. Long told Harris to check with him later.Long referred the problem to John Oxley, Respondent'svice president of manufacturing. When Harris telephonedLong on January 20 to find out his fate, Long told him adecision had not yet been made. Long said the least thatHarris could anticipate was a 3-day suspension.Oxley decided to discharge Harris. When Harris tele-phoned Long again on January 21, he was referred to PlantManager Wood. Harris telephoned Wood. Wood informedHarris he was discharged. Harris telephoned Long andprotested. Long refused to discuss the decision with him.On the following Monday, January 24, Harris telephonedOxley. Oxley also refused to discuss his decision withHarris.The General Counsel's theory is, of course, pretext. In hisview, Respondent seized on the argument between Harrisand Carden on January 18 as a pretext masking its realmotive of getting rid of a notorious union leader as awarning to other employees at a time when the outcome ofthe election held on January 14 was still uncertain. Theeffect of my crediting Respondent's witnesses over Harrisis to discredit much of the evidence the General Counselrelies on to support that theory. I find that Long did notinterrogate Harris about union activities at a meeting ofemployee representatives in December. I find Long did nottell Harris, in the course of a conversation on January 4,that Harris would be a lonely person if the Union did notget in. I find Long did not say to Harris on January 19,"You have been going through this union thing and I feellike you have spit in my face after all I have done for youguys. .... Pass the word to the rest of the guys I am notgoing through this next year. The company is going to startgoing up and making money, but we are not going throughthis union thing next year and spending money again as wehave in the past." The facts I have found will not support apretext finding. I find, therefore, the General Counsel hasfailed to prove by a preponderance of the evidence on therecord as a whole that Respondent violated Section 8(aX3)and (1) of the Act by suspending Arnold Harris on January19, 1977, and discharging him on January 21. Even if Iwere to find Long spoke the words which Harris claimedhe spoke on these occasions, I would reach the same result.Harris' conduct on January 18 was so egregious that itfurnished cause for discharge outweighing the additionalevidence relied on by the General Counsel. The statementswhich Harris attributed to Long are ambiguous at best.They do not weigh enough to cause me to conclude thatHarris would not have been discharged for what he did onJanuary 18 but for his union activities.Another effect of my crediting Respondent's witnessesover Harris is to leave the General Counsel with noevidence in support of five allegations in the complaint ofindependent 8(a)(1) violations. Two of these are predicatedon Harris' version of his conversations with Long onJanuary 4 and 19. Similarly, I credit the testimony ofCarden and Boeckman about their relationship with Harrisin the period leading up to the election, including anincident a few days before January 14 in which Harris usedan office telephone to call the Board office in St. Louis.(Carden's and Boeckman's version of the latter is thatHarris merely asked permission to use the telephone andthey played no role in instigating the call or discussing theinformation about wages and negotiations which Harrisobtained in this manner.) Harris' version of his telephoneconversation with Wood on January 21 indicates Woodsaid nothing more than that a decision had been reached todischarge Harris. Such a statement in this context does notconstitute an independent violation of the Act. I find,therefore, the General Counsel has also failed to establishthat Respondent violated Section 8(a)(1) by Long telling"an employee that if the union didn't get in, that employeewas going to be a lonely person"; by Long telling "anemployee that said employee is being suspended because ofsaid employee's union sympathies and activities"; byCarden and Boeckman interrogating "an employee regard-ing his union sympathies"; by Boeckman threatening "anemployee with a wage reduction in case of unionization";or by Wood telling "the employee referred to [in thesubparagraph based on Long's alleged statement to Harrison January 19] that said employee was terminated."B. Reprimand of Robert LongworthRespondent's policy with respect to tardiness also figuresin several independent 8(a)(1) allegations relating to Rob-ert Longworth. Longworth was a last-minute substitute asan observer for the Charging Party on January 14.Longworth learned of his assignment from the ChargingParty's organizer on January 12. The next morning heinformed Allen Graham, his immediate supervisor. Thatafternoon Bill Whited, manager of the plant at whichLongworth works, told Longworth he would have to clockout in order to attend a preelection conference. Longworthdid so, about an hour before his shift ended.On January 24 Longworth received a reprimand, signedby Graham, similar to the one Harris received on January18. It had been routinely prepared by a clerk and waspredicated on Longworth's having been late on January 12and 19 and having left work early on January 13. WhenLongworth realized he was being officially reprimanded asa result of clocking out early in order to participate in thepreelection conference, he sought out Whited. He toldWhited he thought Respondent was retaliating against himfor his union activities. Whited commented that acting asan observer had been voluntary on Longworth's part butsaid he would talk to Long to see what he could do aboutit.The next day, when Longworth failed to hear fromWhited, he sought out Long himself. Longworth explainedthe situation and made the same point to Long that he hadmade to Whited. Long's response was the same asWhited's-acting as observer is a voluntary thing andRespondent makes no exceptions in applying its tardinessrule. Longworth argued it was this sort of inhuman attitude697 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward employees which caused them to engage in unionactivities. In the course of this discussion Long toldLongworth that, if he was not happy with the Company, heshould look elsewhere for a job. (I do not credit Long'sdenial that he made this remark.)On February 10, on advice of counsel, Respondentwithdrew the reprimand from Longworth's personnel fileand returned it to him. At the same time Graham handedthe reprimand to Longworth, Graham gave him a memo-randum signed by Graham which read, "As of today theattached reprimand date 01-24-77 has been rescinded andwithdrawn from your personnel file."The first of three allegations based on this incident is thatRespondent violated Section 8(a)(1) by issuing "a writtentardiness reprimand for an employee because that employ-ee had left work to attend a pre-election conferenceconcerning an election in which he was to be an observer."The other two are based on the words spoken to Long-worth by Whited and Long. There is no merit to thecontention that the reprimand itself or Whited's andLong's statements that Longworth's participation in theelection as an observer had been his voluntary choiceviolated the Act. Longworth was not reprimanded foracting as an observer. (If he had been, I presume theGeneral Counsel would have alleged a violation of Section8(a)(3), for a reprimand for such a reason would obviouslyhave discriminated against Longworth in order to discour-age his membership in the Charging Party.) He wasreprimanded for violating Respondent's consistently ap-plied policy with respect to arriving late and leaving earlyand by being late for work on January 19. By the sametoken, Whited's and Long's statements about that policywere simply an assertion of its right to have such anondiscriminatory policy. However, Long's statementabout Longworth seeking another job did violate the Act.Padre Dodge, 205 NLRB 252 (1973). I find, therefore,Respondent violated Section 8(a)(1) of the Act by convey-ing to an employee the threat that it considered engaging inunion activity and continued employment essentially in-compatible.C. Activities of Foreman Allen Graham1. Authorization card incidentRobert Longworth and his immediate supervisor, AllenGraham, also figure in this incident. It, too, involves aconflict as to just what happened. According to Long-worth, Graham plucked one of the Charging Party'sauthorization cards out of his pocket and read it. Accord-ing to Graham, he did not get the card out of the pocketand he did not read it. The General Counsel called DannyWampler, an eyewitness, to corroborate Longworth. How-ever, Wampler's account of what he saw accords moreclosely with Graham's than with Longworth's. Therefore, Ido not credit Longworth's testimony that Graham actuallygot the card out of his pocket and read it before returningit. On the other hand, I do not credit Graham's testimonythat he thought it was a warranty card. Respondent'swarranty cards are white. The Charging Party's authoriza-tion cards are a bluish green. Graham did not claim to becolorblind.Sometime in October Longworth was operating hisforklift truck with a number of authorization cards stickingout of his shirt picket. Graham directed Longworth'sattention away from himself, stepped up on the forklift,pulled one of the cards part way out of Longworth'spocket, saw what it was, and thrust it back. Bill Whited, theplant manager, was walking by and asked if there was aproblem. Longworth complained Graham was harassinghim. Whited did not reply.In Benner Glass Co., 209 NLRB 686 (1974), the Boardfound an 8(a)(1) violation on analogous facts. There aplant superintendent deliberately stationed himself in aposition where he could observe one employee give asupply of authorization cards to another and then confis-cated the cards. The Board found an 8(a)(1) violation inthat "Garner engaged in unlawful surveillance of employ-ees engaged in distribution of union authorization cards ina nonwork area during breaktime and disrupted thedistribution of the cards." Here the incident occurred in awork area during worktime, and Graham did not seek outLongworth to keep his union activities under surveillance.More importantly, what Graham did had no effect onLongworth's distribution of cards to other employees for,as soon as Graham had satisfied his curiosity as to whatLongworth was carrying in his pocket, he put the card backwhere he had found it. I find, therefore, on the authority ofBenner Glass, that Respondent did not violate Section8(aX)(1) of the Act by Graham's taking "an authorizationcard from an employee's pocket and" reading "the card inthe presence of the employee."2. Admitted interrogationOn January 11, having been asked to tell his superiorhow his subordinates would vote on January 14, Grahampolled six employees. On January 13 he apologized to eachof the six, stating that he should not have interrogatedthem. Respondent reprimanded Graham. On January 13 itposted the following notice to employees on the bulletinboards in all of its plants:DATE: JANUARY 13, 1977FROM: JACK OXLEYTO: ALL SHOP HOURLY EMPLOYEESALL PLANT BULLETIN BOARDSIt has just come to my attention that on Tuesday,January 11th, 1977, the foreman in our MaterialHandling Department at Gustine Plant asked severalemployees how they were going to vote in the NLRBelection scheduled for January 14th, 1977. This kind ofconduct is strictly against Company policy for as wehave said in our letters and speeches we want allemployees to be able to decide this issue free from anyunlawful interference, restraint or coercion. I want allIntertherm employees to know that the foreman imme-diately apologized to the employees he had questionedand stated to them that he should not have asked thosequestions; additionally that foreman has been repri-manded for his actions.698 INTERTHERM, INC.On behalf of Intertherm, I want to inform all employeesthat the Company unequivocally disavows and repudi-ates all such inquiries that took place at the GustinePlant on January 11th. This kind of action shall notoccur again.As we have often said, our employees have the right toform, join, and assist any labor organization or torefrain from so doing whichever you care to do. Youhave the right to engage in union activities without anyfear of threat or reprisals by the Company. No ones jobwill be adversely affected, now or later, because ofsupport for or opposition to a union./s/ J. H. OxleyJ. H. OxleyV. P. Manufacturing.Whether Respondent should now be required to remedythis admitted interrogation violation of Section 8(aXl)turns on the significance of its efforts to remedy it itself. InFashion Fair, Inc., 159 NLRB 1435 (1966), the Board foundviolations despite efforts by the employer to disavow andapologize for the actions of its supervisor. However, inFashion Fair the Board said (at 1444):Unless properly and effectively neutralized, the impactof coercive action upon employees is not vitiated justbecause the illegal acts in question are subsequentlyrescinded. Merely making an apology to employees forthe misconduct committed [is] ambiguous and insuffi-cient, without clearly identifying the wrongdoing, indi-cating recognition of the employees' organizationalrights, and assuring them against recurrence of theoffenses committed. Moreover, to be effective, a neu-tralization effort must be adequately publicized sub-stantially to reach all employees.The supervisor who was required in Fashion Fair toapologize and make amends to employees also committedother unfair labor practices which were not covered by theapology and restoration of the status quo.Here, no other unfair labor practices can be attributed toGraham. More importantly, all the criteria mentioned inFashion Fair are present. Graham's wrongdoing was clearlyidentified in the notice posted on January 13. It recognizedemployees' organizational rights and assured them againstrecurrence of the offense Graham had committed. It wasmore than adequately publicized. Published only 2 daysafter the offense, it was posted in a manner that brought itforcefully to the attention of the more than 400 employeesin 4 plants who were scheduled to vote next day. Grahamhad interrogated only six employees in one plant. I find,therefore, on the authority of Fashion Fair, that Respon-dent did not violate Section 8(a)(1) of the Act by Grahaminterrogating "employees regarding ...how they wouldvote in the forthcoming representation election."D. Interrogation of and Threats Directed toKenneth Lay1. By Plant Manager Bill WhitedOne day in mid-November, at lunchtime, Plant ManagerBill Whited stopped Kenneth Lay and said, "Ken, can I seeyou for a moment? What can you tell me about theUAW?" Lay said, "UAW? What is that? I thought theTeamsters were still trying to get in." Whited said,"Someone told me you were passing out union cards." Laysaid, "I'm sorry, Bill, I can't help you." Whited said, "O.K.,if that is the kind of answers you are going to give me, thatis the kind of answers I am going to give you." Lay said,"When have I ever asked you for a favor?" Whited said,"Well, you know, like when you wanted a transfer fromfirst to second shift." Lay said, "I didn't know you weredoing me favors. I thought that was just part of your job"and walked away.I do not credit Whited's denial that he spoke the wordsLay attributed to him after Lay said, "I'm sorry Bill, I can'thelp you." (Whited's version of this admitted conversationwas "I talked with Kenny and told him that I knew that hewas active in the union campaign and I was just trying tofind out for the best interest of himself and the companywhy a long time employee would be campaigning for theunion.")On the basis of this incident, I find that Respondent, inthe person of Bill Whited, violated Section 8(a)(1) of theAct by interrogating an employee about his union activitiesand threatening reprisals for engaging in such activities.2. By Foreman Richard VogtAbout 2 or 3 days before the January 14 electionKenneth Lay's immediate supervisor, Richard Vogt, beganworking beside Lay on the air-conditioning line. Lay said,"Why are you so hot against the union, Dick?" After apause, Vogt said, "What are you going to do for a job if theunion don't get in?" Lay said, "I guess I will still beworking here."On January 13, as Lay was reading a copy of the noticeabout Allen Graham's polling of employees which Respon-dent posted that day, Vogt joined him at the bulletin board.Lay said, "Dick, do you see what it says about harassing orbothering the employees?" Vogt said, "Well, nobody elseheard it but you and I. You can't prove it." Lay said, "Idon't want to cause any trouble. I am not going to mentionthis."I do not credit Vogt. (Vogt denied there was anyconversation at the bulletin board. His version of whathappened on the line was that he asked Lay where hewould be working the following Monday because hewanted to know whether Lay was scheduled to be rotatedoff the line and Lay accused Vogt of threatening him.)On the basis of this incident, I find that Respondent, inthe person of Richard Vogt, violated Section 8(a)(1) of theAct by threatening an employee with reprisals for engagingin union activities.699 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Activities of General Foreman Alvin Frost1. Alleged threatsOn November 11 Alvin Frost, general foreman atRespondent's plant located on South 38th Street, checkedwith William Stricklin and Billy Shockley about a rumorwhich had reached him through his brother, LeonardFrost, second-shift foreman in the same plant. In hisconversation with Stricklin, Frost said, "Bill, we don't wantno trouble here." Stricklin said, "What do you mean?"Frost said, "Well, we have had someone say they werethreatened about a card." Stricklin said, "Did he say it wasme?" Frost said, "Your name was mentioned." Stricklinsaid, "If you bring the man in front of me, I will tell him heis wrong."In his conversation with Shockley, Frost said, "I have areport that you are threatening people about signing."Shockley said, "If you mean signing union cards, I did notthreaten anybody. You get your source of information andI'll get mine and we'll go to the Labor Board and provewhether I did or not." Frost said, "That won't be necessary.The company has a good thing going here." Shockleyinterrupted Frost to say, "I'm 2coming down here to screwthings up for you." Frost said, "Bill Wood asked me to askyou about it." Shockley said, "Well, you can tell Bill WoodI am not guilty of it and we can still go to the LaborBoard."National Water Life Company, 179 NLRB 926 (1969),relied on by the General Counsel with respect to theseallegations, is distinguishable on its facts. There, theemployer sought to determine if employees had in theirtoolboxes union literature shaped like footprints anddesigned to be placed on the floor, ostensibly because of alitter problem in its plant. An 8(a)(1) violation waspredicated on the finding that "Respondent undertook astudied effort to determine which, if any, of its employeesin the drill department possessed union literature ...topinpoint the Union adherents or sympathizers through thesystematic interrogation of each employee in the depart-ment." Here, Frost's purpose in talking to Stricklin andShockley was to get their side of the story that they wereengaging in improper union activities, not to discover ifthey were, in fact, engaging in proper union activities or tothreaten them because they were. What he said could notreasonably be interpreted by Stricklin or Shockley as anattempt to interfere with them or restrain or coerce them inthe exercise of their right to engage in legal union activities.Respondent's concern that union adherents among itsemployees not exceed the bounds of permissible conduct inattempting to recruit their fellows is a legitimate one. Thewords Frost spoke in dealing with that concern do notexceed those bounds any more than Stricklin's and Shock-ley's activities apparently had. (There is no suggestion inthe record that Stricklin and Shockley had, in fact,threatened other employees in an effort to persuade themto sign authorization cards for the Charging Party.) I find,therefore, that Respondent did not violate Section 8(a)(1)of the Act by Frost telling "an employee that Frost had a2 I reject the suggestion contained in the General Counsel's brief that therecord should be corrected at this point to insert "not."report that the employee was threatening other employeesto sign union cards" when "Respondent had no informa-tion that the employee was threatening other employees toforce them to sign union cards" or by Frost accusing "anemployee of having threatened another fellow employee inorder to have that fellow employee sign a union card."2. Insignia incidentAbout a week before the January 14 election theCharging Party distributed pins and pocket protectorsbearing a UAW message to Respondent's employees. (Apocket protector is a plastic pen and/or pencil holderwhich fits inside a shirt pocket with a flap hanging over thefront of the pocket. Its purpose is to keep the shirt frombeing soiled.) Many employees wore them in Respondent'splants between the time they were distributed and theelection. When Eugene Smith did so for the first timearound January 7, he happened to pass by Alvin Frost andFrank Caleco, who were standing together by Frost's desk.Caleco, the timekeeper and a rank-and-file employee, said,"You can't wear that, you can get fired."Frost said, "Well, take it off. You can't wear it until Icheck with personnel. I don't know if you can wear them ornot on company time." Smith took off the union insignia.I do not credit Frest's testimony that this incident neverhappened. (Caleco was not called as a witness by eitherside.) The fact he had been instructed by higher manage-ment not to do anything of this sort is no guarantee that hedid not. Allen Graham, the supervisor who admittedlypolled six employees on January 11, underwent the sameindoctrination.In Franklin Stores Corporation, et al., 199 NLRB 52(1972), an 8(aXI) violation was found where supervisorstold employees who worked in a retail store to remove theirunion buttons. There is even less justification for Frost'sorder in a factory. Frost's failure to disavow Caleco's "youcan get fired" made Respondent liable for the threat thatSmith would be discharged if he did not obey. I find,therefore, on the authority of Franklin Stores, that Respon-dent, in the person of Alvin Frost, violated Section 8(a)(l)of the Act by impliedly threatening to discharge anemployee if he did not remove union insignia.F. Another Insignia IncidentA similar incident in the same plant on election dayinvolved an employee named Glenwood Gilliam and asupervisor named Carl Sandbothe. The credibility conflictposed by this part of the record is different from thatinvolving Smith and Frost. Gilliam did not deny that heplayed a part in hiding the UAW message on Gilliam'spocket protector with a stick-on Intertherm logo. Rather,the two stories differ in that Sandbothe's version of whathappened makes the event part of a running joke betweenthem while Gilliam's does not. Notwithstanding Gilliam'sadmission on cross-examination that there was laughter inthe conversation before it was all over, I credit histestimony that the affair was no joking matter. Even if Iwere to find it was more playful than I believe it was, I700 INTERTHERM, INC.would still find an 8(a)(1) violation. The net effect was thata union adherent wound up sporting a company emblemon election day because a supervisor put it on him. Thefollowing findings of fact are based on Gilliam's version ofwhat happened:Gilliam began wearing a union pocket protector, usuallyunder his jacket, around January 7. On January 14 he wasapproached by Sandbothe, foreman in another depart-ment, who asked Gilliam why he was wearing the protectorin plain view. Gilliam said it was warm and he had takenhis coat off. Sandbothe said he would rather see it coveredup. Gilliam said it was too hot to wear his coat. Sandbothesaid, "Well, I will get an Intertherm sticker and put it on."Gilliam said, "O.K., if I have to wear one."Sandbothe went to an office and returned with anIntertherm sticker. He peeled off the backing and stuck thelogo on the flap of Gilliam's pocket protector, covering theUAW message. Sandbothe said, "That looks a lot better."A little later he told Gilliam he had spent the entiremorning going around pulling UAW stickers off walls andpresses.I find, also on the authority of Franklin Stores, supra, thatRespondent committed the same sort of 8(a)(1) violation inthis incident as already found in the Smith-Frost incidentabove.G. Speeches to Assembled Employees1. By President Bernard DuchinskyThis allegation grows out of a series of preelectionspeeches to assembled employees on January 12 byBernard Duchinsky, Respondent's president. At issue iswhether, in responding to an employee's question on oneoccasion when he had finished his prepared remarks, heused that dangerous phrase "bargaining from scratch." (Icredit Duchinsky's testimony that only once did heentertain questions as he went from plant to plant toaddress all employees in groups of 20 or so.) WilliamStricklin and Billy Shockley said that he did. They namedGlen Knowles as the employee who asked the question.Duchinsky denied he used the phrase in answering Knowles.Respondent called Knowles, apparently in an effort tocorroborate Duchinsky. However, Knowles' testimonyhelped neither side for his response to the key question wasmerely that he did not recall and his recollection of theincident was hazy. I credit Stricklin and Shockley overDuchinsky.The sum total of the evidence as to the context in whichDuchinsky referred to bargaining from scratch is asfollows. Stricklin's version:Q. Do you recall any particular questions that wereasked and by whom?A. One question in particular was Glen Knowlesasked him when or something about where do we startnegotiating and how long.Q. Who is he?A. Glen Knowles asked Mr. Duchinsky and Mr.Duchinsky said we would start from scratch and,therefore, we would be negotiating up through July.Shockley's version:Q. At the end of his speech in chief, if you want tocall it that, was there-then what happened?A. Well, Mr. Knowles asked him if the union getsin, where would we start negotiating from. Bernie saidfrom scratch. I believe that is about the last thing thathe said.The only conclusion I can draw from this testimony isthat Duchinsky's remark cannot be taken as a threat eitherto unilaterally discontinue existing benefits prior to negoti-ations or to adopt a regressive bargaining posture designedto force a reduction of existing benefits for the purpose ofpenalizing employees for choosing collective representa-tion. Rather, its thrust is that the mere designation of aunion will not automatically secure increases in wages andbenefits and that all such items are subject to bargaining. Ifind, therefore, that Respondent did not violate Section8(a)(1) of the Act by Duchinsky telling "employees that incase of unionization, Respondent would start negotiating'from scratch.' " Coach and Equipment Sales Corp., 228NLRB 440 (1977), and cases cited therein.2. By Vice President John OxleyVice President John Oxley also addressed all of Respon-dent's employees in small groups as part of Respondent'spreelection campaign. He made the rounds of Respon-dent's plants on January 4 and 5. He gave this speech:Good Morning:I want to spend just a few minutes with you talkingabout the National Labor Relations Board election thatis scheduled for January 14th. I understand that I'mnot the first company official that has had to standbefore you and talk about this particular subject. Ithink, however, that I can bring to bear a few new ideasand personal thoughts of my own since I am sort of anewcomer to the Intertherm team. I think, therefore,that I can stand back and take a different sort of look atthis whole situation.I am shocked and amazed to learn that we are goingto have a union election. There were a lot of thingsabout this Company that disturbed me when I camehere. Its operating efficiency was not what it should be.Its methods of doing business were, in a lot of cases,not what they should be and its ability to meet ourcompetitors in a direct open contest was not what itshould be. But the thing that did impress me was thepersonnel policies and practices which we have here atthis Company. If anything should be obvious to anyperson sitting in this room, both me and you, it shouldbe that this Company has done a damned fine job oftrying to meet the economic and other needs of itsemployees. We have shortcomings and that is one ofthe reasons I am here, but there is a lot of good aboutthis Company and one of the positive areas is in thearea of wages and benefits.In short, I cannot possibly understand from what Ihave seen why any employee here feels that he needs aunion. I don't see any major issue as I look around this701 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany. I don't see people coming up to me andsaying Jack, we're firing people that shouldn't be firedor I got cheated out of a wage increase or that theCompany is not being fair with its employees in itscommunications meetings. I don't hear any of this.What I'm afraid has happened is that a small group ofmalcontents, employees who like to gripe to bringattention to themselves, are simply trying to involveyou, everyone of you and your future and your jobsecurity, in something just to create attention.If I were you I would give a lot of thought to that. Iknow that some employees will run to a union for manyreasons, whether it is to bring attention to themselves orbecause they are in hopes of getting some shopsteward's job or whatever. But if I were one of the otherninety five percent of you, who were not in thatcategory and who recognized that this Company,despite its shortcomings, does have a great future if wepull together and that despite the fact we have hadproblems in the past, your wages and benefits havemore than remained competitive, I'd give seriousthought to whether or not it is in your best interest toget on that sort of bandwagon.Unions have no magic to them. I have dealt withunions for twenty years and I have dealt with theUnited Automobile Workers, I've dealt with the Ma-chinists, the Steelworkers and the Brotherhood ofElectrical Workers. In all of that time I have neverknown wages and benefits to be determined by anymeans other than comparison with similar sized andkinds of operations in the area in which the companywas located. That's the method we have now, so whyyou would want to pay union dues, be subject to unioncontrol and bring something in here that represents anunknown for the future is simply beyond me.As I said, there is no magic in unions. If a companyis competitive, if it manufactures a good product in anefficient and productive way, there is going to be jobsecurity whether you have a union or whether you donot. I have dealt with a number of unions in which Ihave had to shut down plants, or move them elsewhere.I've sat at the bargaining table and told an internation-al union that you'll either have to agree to thecompany's position or we'll shut the plant down. Theydidn't believe me and we shut the plant down. Theseare not threats, these are simply facts showing what Ithink all of you really understand. Whether you have aunion or whether you do not have a union, a companymust remain competitive and it must grow if it is goingto succeed.For the first time in a long time, Intertherm is goingto show a profit in 1976. But I would also tell you thatI'm still concerned because one year of operating at aprofit does not put us in the best of positions. In 1977 ifwe only equal 1976 we will only have about one half ofthe profits that we have in 1976 because of someadjustments in the Federal income tax. While therewere a great many things to be thankful about in 1976,there were some things that were not so cheery.Furnaces operated at a loss and there was no payout toshareholders in 1976. You and I must work together totry to correct all of these things and let me tell you why.What if you invested in Intertherm and put in athousand dollars, or two thousand dollars, or twentythousand dollars, as a shareholder in this Company.You would expect some return on your investment justlike you expect the bank to pay you interest on yoursavings account. If you didn't get it, would youcontinue to buy Intertherm stock or would you sell it?The answer is pretty obvious. We are going to haveto start making profits so we can pay our shareholders areturn on their investment or they are not going to staywith their investment in Intertherm. The question Iwould be asking yourself is this. Can you and I workbetter together, more harmoniously together, moreefficiently together, to try to correct that situation withor without the UAW? I think here you only have tolook to the old expression that too many cooks spoil thebroth to see the answer. I believe that you and I can doa better job of meeting not only the needs of ouremployees but of our investors if we work togetherwithout the UAW in the picture trying to tell us bothhow to run our affairs.Let me give you an example of where I believe theUAW has hurt job security of its own members. Andfor that you only have to turn to Detroit, the home ofthe UAW. Because of the silly union practices and therestrictive work rules that don't benefit the employeesbut do cost the Company hundreds of thousands ofdollars, the tool and die industry in Detroit which usedto be gigantic is practically nonexistent. Look at theautomobile industry: For the first time in its historyGeneral Motors is putting plants outside of majormetropolitan areas and attempting to run those plantswithout the union. Why? Because General Motors isfinding that it just cannot compete in the market place.Its built its seventh plant in the south recently and FordMotor Company is now importing a Brazilian engineand expanding its Mexican operation in order to try tocompete in the market place.In fact, I was reading an article in AutomotiveMagazine and it points out, and I am quoting them,"The UAW has helped to kill the Detroit tool and dieindustry, largely to the union's detriment." It waspointed out that in 1956 there were fourteen thousandtool and die workers affiliated with the UAW in theDetroit area and "today that number is three thou-sand."These are some of the reasons why I believe thatyour Company deserves a "No" vote in the election. Ithink it is in your best interest. I believe a "No" votewill help us preserve the situation we have now whichgives this Company the freedoms, the flexibility, themanagement rights to take quick and positive correc-tive action to try to get around some of our problems.I'll tell you one thing, if we didn't have that right in1974 and 1975 when this Company was undergoing adrastic economic condition, this Company would notbe here today.I believe that we have a better ability to function ifwe do not have a union and I believe that ability tofunction goes directly to the benefit of every man and702 INTERTHERM, INC.woman sitting in front of me today. Sure, we had somehard times. I understand that two, three years ago youfolks had to accept some wage increases that were notthe greatest in the world but the Company made it, itwas able to be responsive, it was able to have thefreedoms and flexibilities to keep its head above waterand that has benefited everyone of us here today.I've gone on long enough but I did have some ofthese personal ideas and thoughts that I wanted to passon to you. I'm around the plant a lot as all of you knowand I want to answer your questions. If you havequestions on your mind about this union situation,discuss them with your foreman or stop me as we gothrough and we'll get you answers. We want all of youto be informed. We want all of you to have thenecessary facts in front of you so that you can make theright decision when you vote on January 14.Thank you very much.The General Counsel contends that the sixth paragraphcontains a threat of plant closure in the event Respondent'semployees opt for collective representation. Respondentcontends that, in context, the paragraph contains a reason-able prediction of events beyond Respondent's control inthe event they go union. I have reproduced the entirespeech so as to set forth the total context. I agree with theGeneral Counsel. I find, therefore, that Respondent, in theperson of John Oxley, violated Section 8(a)( 1) of the Act bythreatening employees with plant closure in the event theyselected the Charging Party as their collective-bargainingrepresentative. Russell Stover Candies, Inc., 221 NLRB 441(1975), and Marathon LeTourneau Company, 208 NLRB213 (1974).III. THE OBJECTIONS TO THE ELECTIONThe Charging Party's objections to the election in Case14-RC-8330 (at least those that have been referred to me)are the same as some of the 8(a)(1) allegations in thecomplaint in Case 14-CA-9980. I have found that, duringthe period between the filing of the petition on December15 and the election on January 14, Respondent violated theAct when General Foreman Alvin Frost threatened todischarge Eugene Smith if he did not remove unioninsignia, when Foreman Carl Sandbothe covered unioninsignia being worn by Glenwood Gilliam, and when VicePresident John Oxley threatened all the employees withplant closure in the event the Charging Party won theelection. The first two incidents were too limited in theirimpact on this multiplant election to require a new election.The last, however, was a threat of vital significance whichwas repeated in all four plants to all 400-plus employees.Because of it, I recommend the election of January 14,1977, in Case 14-RC-8330 be set aside and a secondelection held at such time as the Regional Director deemsappropriate.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAWI. Intertherm, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aerospace& Agricultural Implement Workers of America (UAW), isa labor organization within the meaning of Section 2(5) ofthe Act.3. By threatening an employee that his union activitieswere inconsistent with continued employment with Re-spondent, by interrogating employees about their unionactivities and threatening them with reprisals, by threaten-ing employees with discharge if they did not remove orcover union insignia, and by threatening employees withplant closure in the event they selected a collective-bar-gaining representative, Respondent has violated Section8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. The allegations of the complaint that Respondentviolated Section 8(aX 1) of the Act by conduct not found tobe violative in paragraph 3 above have not been sustained.6. The allegations of the complaint that Respondentviolated Section 8(aX3) and (1) of the Act by suspendingArnold Harris on January 19, 1977, and discharging himon January 21 have not been sustained.[Recommended Order omitted from publication.]703